           Case 3:20-mj-08132-GCS Document 1 Filed 09/02/20 Page 1 of 5 Page ID #1


                                                                                 FIL6E/2D
                                                               AUSA Mary Katherine McClelland (312) 371-1078
 AO 91 (REV.5/85) Criminal Complaint


                                       UNITED STATES DISTRICT COURT                     020
                                                                                       8/2
                                       NORTHERN DISTRICT OF ILLINOIS                          . BRUTO    N
                                                                                    THOMA.SDG      IC T COURT
                                            EASTERN DIVISION                     CLERK, U.S
                                                                                            IS T R


 UNITED STATES OF AMERICA
                                                         CRIMINAL COMPLAINT
         v.
                                                         CASE NUMBER: 20 CR 547
 JAIME CESAR ROCHA-PEREZ
      also known as “Jaime Rocha”

        I, the undersigned complainant, being duly sworn on oath, state that the following is true and correct
to the best of my knowledge and belief.
        On or about January 17, 2019, at Elgin, Illinois, in the Northern District of Illinois, Eastern Division,
JAIME CESAR ROCHA-PEREZ, also known as “Jaime Rocha”, defendant herein,
        being an alien who previously had been deported and removed from the United States on or
        about June 29, 2007, was found in the United States without previously having obtained the
        express consent of the Secretary of the Department of Homeland Security, for reapplication
        by defendant for admission into the United States;

in violation of Title 8, United States Code, Section 1326(a) and Title 6, United States Code, Section 202(4).
        I further state that I am a Deportation Officer with the Bureau of Immigration and Customs
Enforcement and that this complaint is based on the facts contained in the Affidavit which is attached
hereto and incorporated herein.


                                                    Signature of Complainant
                                                    CARLY SCHILLING
                                                    Deportation Officer, U.S. Immigration and Customs
                                                    Enforcement

Pursuant to Fed. R. Crim. P. 4.1, this complaint is presented by reliable electronic means. The above-named
agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.

 Date: August 26, 2020
                                                                        Judge’s signature

 City and state: Chicago, Illinois                     SHEILA M. FINNEGAN, U.S. Magistrate Judge

                                                                      Printed name and title
  Case 3:20-mj-08132-GCS Document 1 Filed 09/02/20 Page 2 of 5 Page ID #2




UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

                                   AFFIDAVIT

      I, CARLY SCHILLING, being duly sworn, state as follows:

      1.     I am a Deportation Officer with the United States Bureau of

Immigration and Customs Enforcement, and have been so employed for

approximately twelve years. I am a member of an investigative unit within ICE that

specializes in the apprehension of criminal aliens. I work in conjunction with other

law enforcement agencies in reviewing cases involving aliens who are charged with

or convicted of criminal offenses. I have received training concerning immigration-

related laws, policies, and procedures, including those related to the reentry of

previously deported aliens.

      2.     This affidavit is submitted in support of a criminal complaint alleging

that JAIME CESAR ROCHA-PEREZ, also known as “Jaime Rocha,” has violated 8

U.S.C. § 1326(a), Reentry of Removed Alien, and Title 6, United States Code, Section

202(4), by being present and found in the United States after having been deported,

and is subject to the enhanced penalty provision set forth in 8 U.S.C. § 1326(b)(2)

because defendant previously was deported following conviction for an aggravated

felony. Because this affidavit is being submitted for the limited purpose of

establishing probable cause in support of a criminal complaint charging defendant

with illegal reentry, I have not included each and every fact known to me concerning

this investigation. I have set forth only the facts that I believe are necessary to




                                         2
  Case 3:20-mj-08132-GCS Document 1 Filed 09/02/20 Page 3 of 5 Page ID #3




establish probable cause to believe that defendant committed the offense stated in

the complaint.

      3.     This affidavit is based on my personal knowledge, information provided

to me by other law enforcement agents and officers and by other persons identified in

this affidavit, and my review of records maintained by ICE, other components of the

Department of Homeland Security, and other government agencies.

   I. FACTS SUPPORTING PROBABLE CAUSE

      4.     According to DHS records, defendant is a native and citizen of Mexico

and has no claim to United States citizenship or lawful residence. DHS records reflect

that defendant was born in Mexico in [defendant’s date and month of birth redacted

pursuant to Fed. R. Crim. P. 49.1] 1975 and originally entered the United States at

or near El Paso, Texas, on or about May 30, 1976, without inspection or admission by

United States immigration authorities, and adjusted status to that of a lawful

permanent resident in Chicago, Illinois on or about October 18, 1990.

      5.     Records maintained by the Clerk of the Court for the Eighteenth

Judicial Circuit, DuPage County, Illinois reflect that on or about February 22, 2007,

ROCHA-PEREZ was convicted of aggravated criminal sexual abuse, an aggravated

felony, and sentenced to 100 days’ imprisonment and 36 months’ probation. On or

about November 13, 2019, the circuit court revoked ROCHA-PEREZ’s prior sentence

and resentenced him to three years’ imprisonment.

      6.     DHS records further reflect that on or about June 29, 2007, defendant

was deported from the United States to Mexico at El Paso, Texas. Additionally, DHS




                                          3
  Case 3:20-mj-08132-GCS Document 1 Filed 09/02/20 Page 4 of 5 Page ID #4




records reflect that defendant has not applied for or received permission to reenter

the United States.

      7.     On or about January 17, 2019, ICE learned that ROCHA-PEREZ was

present in the United States and being detained by the Elgin Police Department on

state criminal charges. On or about January 17, 2019, an ICE detainer was issued to

the Elgin Police Department.

      8.     According to records maintained by the Clerk of the Circuit Court for

the Sixteenth Judicial Circuit, Kane County, Illinois, on or about October 2, 2019,

ROCHA-PEREZ was convicted of making a false statement to procure a credit or

debit card and possession of a fraudulent identification card in the Sixteenth Judicial

Circuit Court, Kane County, Illinois, and he was sentenced to two years’

imprisonment.

      9.     Fingerprint comparisons conducted by Federal Bureau of Investigation,

Fingerprint Identification Division on or about July 23, 2020, and on or about July

27, 2020 have established that defendant is the same person who was deported from

the United States to Mexico on or about June 29, 2007.

      10.    Specifically, defendant’s fingerprints were taken when he was brought

to the Illinois Department of Corrections in or around October 2019.            Those

fingerprints were compared with defendant’s right index fingerprint from his

deportation on or about June 29, 2007, and were confirmed to belong to the same

person.




                                          4
  Case 3:20-mj-08132-GCS Document 1 Filed 09/02/20 Page 5 of 5 Page ID #5




      11.    Additionally, defendant’s fingerprints were taken following his

conviction in or around February 2007, when he was taken into ICE custody on or

about March 30, 2007. Those fingerprints were also compared to the defendant’s

prints obtained in or around October 2019, and were determined to belong to the same

person.

   II. CONCLUSION

      12.    Based upon the foregoing, there is probable cause to believe that on or

about January 17, 2019, ROCHA-PEREZ, an alien who previously had been deported

and removed from the United States on or about June 29, 2007, was found in the

United States without previously having obtained the express consent of the

Secretary of the Department of Homeland Security for reapplication by defendant for

admission into the United States, in violation of Title 8, United States Code, Section

1326(a) and Title 6, United States Code, Section 202(4).

      FURTHER AFFIANT SAYETH NOT.


                                       CARLY SCHILLING
                                       Deportation Officer, Bureau of
                                       Immigration and Customs Enforcement


SUBSCRIBED AND SWORN to
telephonically this 26th day of August, 2020.


Sheila M. Finnegan
United States Magistrate Judge




                                          5
